Case: 11-40993     Document: 00511761486         Page: 1     Date Filed: 02/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 17, 2012
                                     No. 11-40993
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE LEONARDO OLIVO, also known as Rogaceano Coronado-Delgadillo, also
known as Javier Perez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:10-CR-254-5


Before HIGGINBOTHAM, GARZA, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Jose Leonardo Olivo raises
arguments that he concedes are foreclosed by United States v. Betancourt, 586
F.3d 303, 308-09 (5th Cir. 2009), which reaffirmed the holding in United States
v. Gamez-Gonzalez, 319 F.3d 695, 700 (5th Cir. 2003), that knowledge of drug
type and quantity is not an element of the offense under 21 U.S.C. § 841. The




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-40993   Document: 00511761486      Page: 2   Date Filed: 02/17/2012

                               No. 11-40993

appellant’s unopposed motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                    2